Exhibit 10.2

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (the “Agreement”) is made as of May 13, 2013 by and
among Vermillion, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Company”), Oracle Partners, LP and Oracle Ten Fund
Master, LP (together, “Oracle”), Jack W. Schuler (“Schuler” and together with
Oracle, the “Principal Purchasers”) and the other purchasers named in the
Purchase Agreement (as defined below) (collectively, the “Purchasers”).

RECITALS

WHEREAS, the Company and the Purchasers are parties to a Securities Purchase
Agreement, dated as of May 8, 2013 (the “Purchase Agreement”), pursuant to which
the Purchasers are purchasing an aggregate of 8,000,000 shares of Common Stock
(as defined below) (“Shares”), of the Company and warrants to purchase an
aggregate of 12,500,000 shares of Common Stock; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, and pursuant to the terms of the Purchase Agreement, the
parties desire to enter into this Agreement in order to grant certain rights to
the Purchasers as set forth below.

NOW, THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

AGREEMENT

1. Certain Definitions. Unless the context otherwise requires, the following
terms, for all purposes of this Agreement, shall have the meanings specified in
this Section 1:

“Affiliate” has the meaning set forth in Rule 12b-2 of the rules and regulations
promulgated under the Exchange Act; provided, however, that for purposes of this
Agreement, the Purchasers and their Affiliates, on the one hand, and the Company
and its Affiliates, on the other, shall not be deemed to be “Affiliates” of one
another.

“Allowed Delay” has the meaning set forth in Section 5.1(b)(ii).

“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” have the
meaning set forth in Rule 13d-3 of the rules and regulations promulgated under
the Exchange Act.

“Business Days” has the meaning ascribed to such term in the Purchase Agreement.

“Change of Control” means the consummation of any transaction or series of
related transactions involving (i) any purchase or acquisition (whether by way
of tender offer, exchange offer, merger, consolidation, amalgamation, scheme or
arrangement, acquisition, business combination or similar transaction or
otherwise) by any Person or group (within the



--------------------------------------------------------------------------------

meaning of 13(d)(3) of the Exchange Act) of any of (A) securities representing a
majority of the outstanding voting power of the Company entitled to elect the
Board or (B) the majority of the outstanding Common Stock, (ii) any sale, lease,
exchange, transfer, exclusive worldwide license or disposition of all or
substantially all of the assets of the Company, taken together as a whole, to
such Person or group, (iii) any merger, consolidation, amalgamation, scheme or
arrangement, acquisition, business combination or similar transaction in which
the holders of Voting Stock of the Company immediately prior to the transaction,
as a group, do not hold securities representing a majority of the outstanding
voting power entitled to elect the board of directors of the surviving entity in
such merger, consolidation, amalgamation, scheme or arrangement, acquisition,
business combination or similar transaction or (iv) a liquidation, dissolution
or winding up of the Company.

“Closing Date” has the meaning ascribed to such term in the Purchase Agreement.

“Common Stock” means shares of the common stock, par value $0.001 per share, of
the Company.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Designated Shares” has the meaning set forth in Section 4(b)(i).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Deadline” has the meaning set forth in Section 5.1(a).

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the Commission that permits inclusion or incorporation
of substantial information by reference to other documents filed by the Company
with the Commission.

“Free Writing Prospectus” means an issuer free writing prospectus, as defined in
Rule 433 under the Securities Act, relating to an offer of Registrable
Securities.

“Fully Diluted Basis” means all outstanding Common Stock assuming the exercise
of all outstanding stock, warrants, rights, calls, options or other securities
exchangeable or exercisable for, or convertible into, Common Stock without
regard to any restrictions or conditions with respect to the exercisability
thereof.

“GAAP” has the meaning ascribed to such term in the Purchase Agreement.

 

2



--------------------------------------------------------------------------------

“Holder” means any person owning of record Registrable Securities that have not
been sold to the public or any transferee or assignee of record of such
Registrable Securities to which the registration rights conferred by this
Agreement have been transferred or assigned in accordance with Section 7.2
hereof.

“Indebtedness” means, without duplication, (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services, including, without limitation, “capital
leases” in accordance with GAAP (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above.

“Initiating Shelf Take-Down Holder” has the meaning set forth in Section 5.1(c).

“Insolvency Event” means any of the following: (a) the Company files a petition
under any chapter of title 11 of the United States Code (the “Bankruptcy Code”)
or commences a proceeding under any similar law in any other jurisdiction or any
other similar law of any jurisdiction affecting creditors’ rights; makes an
assignment for the benefit of its creditors; or commences a proceeding for the
appointment of a receiver, trustee, liquidator, custodian or conservator of
itself or of the whole or substantially all of its property; (b) a petition is
filed against the Company under any chapter of the Bankruptcy Code or any
proceeding is commenced under any similar law of any other jurisdiction, or any
other similar law of any jurisdiction affecting creditors’ rights or for the
appointment of a receiver, trustee, liquidator, custodian or conservator of the
Company or of the whole or substantially all of its property and such petition
or the related proceeding remains undismissed for a period of 30 days; or the
Company by any act indicates its consent to, approval of or acquiescence in any
such petition or proceeding; (c) a court of competent jurisdiction enters an
order for relief against the Company under any chapter of the Bankruptcy Code or
any other similar law of any jurisdiction affecting creditors’ rights or enters
an order, judgment or decree appointing or authorizing a receiver, trustee,
liquidator, custodian or conservator of the Company or of the whole or
substantially all of its or their property; or a court of competent jurisdiction
or a receiver, trustee, liquidator, custodian or conservator, under the
provisions of any law for the relief or aid of debtors, assumes custody or
control or takes possession of the Company or of the whole or substantially all
of the

 

3



--------------------------------------------------------------------------------

property of the Company; or (d) the Company admits in writing its inability, or
is generally unable, to pay its debts as such debts become due.

“Liens” means any charge, claim, community property interest, condition,
equitable interest, lien, mortgage, option, pledge, security interest,
indenture, hypothecation, deed of trust, right of first refusal, easement,
security agreement, or restriction of any kind, including any restriction or
limitation on use, voting, transfer, receipt of income, or exercise of any other
attribute of ownership.

“Nasdaq” has the meaning ascribed to such term in the Purchase Agreement.

“Participating Holder” means with respect to any registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

“Person” has the meaning ascribed to such term in the Purchase Agreement.

“Principal Purchasers” has the meaning set forth in the preamble.

“Private Placement” has the meaning set forth in Section 4(b)(ii).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Purchaser Percentage Interest” means, with respect to a Purchaser, the
percentage of Voting Power, determined on the basis of the number of Voting
Stock on a Fully Diluted Basis, that is Beneficially Owned by such Purchaser.

Qualified Equity Offering: shall mean a public or nonpublic offering by the
Company of Common Stock or securities convertible into or exchangeable for
Common Stock (or securities convertible into or exercisable for such securities)
(collectively, “New Shares”) solely for cash; provided, however, that none of
the following offerings shall constitute a Qualified Equity Offering: (i) any
offering, grant or issuance which is approved by the Board, pursuant to any
stock purchase plan, stock ownership plan, stock option plan or other similar
plan where Common Stock is or may be issued or offered, or options or other
rights to acquire Common Stock may be granted or offered to, or for the benefit
of, any employees, officers, consultants or directors of the Company in their
capacity as such, (ii) any offering made as a consideration for the consummation
of, and not primarily for the purpose of financing, a merger or acquisition, a
partnership or joint venture or strategic alliance or investment by the Company
or a similar non-capital-raising transaction, and (iii) the issuance of Common
Stock on exercise or conversion of any of the Warrants or other convertible
securities from time to time outstanding.

“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

 

4



--------------------------------------------------------------------------------

“Registrable Securities” means shares of Common Stock acquired by the Purchasers
on or following the Closing Date, and any Common Stock issued as (or issuable
upon the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, any Common Stock, warrant, right or other security held by
the Purchasers. Notwithstanding the foregoing, Registrable Securities shall not
include any securities of the Company sold by any person to the public either
pursuant to a registration statement under the Securities Act or that is
freely-tradeable under Rule 144.

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

“Registration Expenses” has the meaning set forth in Section 5.3.

“Representatives” shall mean the directors, officers, employees and independent
contractors, agents or advisors (including, without limitation, attorneys,
accountants, and investment bankers) of the specified party or any of its
Subsidiaries.

“Rule 144” means Rule 144 as promulgated by the SEC under the Securities Act, as
such rule may be amended from time to time, or any similar successor rule that
may be promulgated by the SEC.

“SEC” or “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
successor federal statute and the rules and regulations thereunder, all as the
same shall be in effect from time to time.

“Shelf Registration Statement” has the meaning set forth in Section 5.1(a).

“Shelf Take-Down” has the meaning set forth in Section 5.1(c).

“Subsidiaries” means each corporation, limited liability company, partnership,
association, joint venture or other business entity of which any party or any of
its Affiliates owns, directly or indirectly, more than 50% of the stock or other
equity interest entitled to vote on the election of the members of the board of
directors or similar governing body.

“Substantial Purchaser” means any Purchaser issued Shares on the Closing Date
that, together with the Warrant Shares underlying the Warrants acquired on the
Closing Date, represent greater than 3% of the total outstanding shares of
Common Stock on a Fully Diluted Basis on the Closing Date.

 

5



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Purchase Agreement and the
Warrants (as defined in the Purchase Agreement), all exhibits and schedules
thereto and hereto and any other documents or agreement executed in connection
with the transactions contemplated hereunder or thereunder.

“Voting Power” shall mean the number of votes entitled to then be cast by the
Voting Stock of the Company at any election of directors of the Company,
provided that, for the purpose of determining Voting Power, each share of
Preferred Stock of the Company, if any (the “Preferred Stock”), shall be deemed
to be entitled to the number of votes equal to the number of shares of Common
Stock into which such share of Preferred Stock could then be converted.

“Voting Stock” shall mean shares of the Common Stock and any other securities of
the Company having the ordinary power to vote in the election of members of the
Board of the Company and any securities convertible, exchangeable for or
otherwise exercisable to acquire voting securities.

2. Prohibitions on Certain Actions. From and after the Closing Date, without the
prior written consent of at least one of the Principal Purchasers and for so
long as such Principal Purchaser has beneficial ownership of Shares, Warrants or
Warrant Shares, in the aggregate, in an amount equal to at least fifty percent
(50%) of the Shares and Warrants, in the aggregate, issued to such Purchasers on
the Closing Date, the Company will not (through merger, amendment,
recapitalization, consolidation, reorganization or otherwise):

(i) make any acquisition (whether by merger, stock purchase, asset purchase or
otherwise) of another business or party involving the payment, contribution or
assignment by or to the Company or its Subsidiaries of money or assets greater
than $2,000,000;

(ii) enter into, or amend, the terms of agreements with Quest Diagnostics, which
consent shall not be unreasonably withheld, conditioned or delayed following
good faith consultation with the Company;

(iii) submit any resolution at a meeting of shareholders or in any other manner
change or authorize a change in the size of the Board;

(iv) offer, sell or issue any securities ranking senior to Common Stock, or
offer, sell or issue any securities which are convertible into or exchangeable
or exercisable for securities ranking senior to Common Stock, including, but not
limited to, any preferred shares, other than securities of any direct or
indirect Subsidiary of the Company that are offered, sold or issued solely to
the Company;

(v) amend the Company’s Certificate of Incorporation or Bylaws in any manner
that affects the rights, privileges, or economics of the Common Stock or
Warrants;

(vi) effect or cause to be effected, or enter any contract, agreement or other
arrangement that would, directly or indirectly, result or have the effect of
causing, a Change of Control or an Insolvency Event;

 

6



--------------------------------------------------------------------------------

(vii) pay or declare any dividends on any securities of the Company, distribute
any assets (including property or cash) of the Company other than in the
ordinary course of business or repurchase any outstanding securities of the
Company, other than payments, declarations or distributions of assets solely to
the Company; or

(viii) adopt or amend any shareholder rights plan or similar agreement.

3. Board Representation.

(a) The Company shall take all permissible corporate action such that on the
Closing Date the size of the Board shall be increased by two (2) members, and
two (2) individuals designated by Oracle and Schuler, respectively (each
director designated by Oracle or Schuler under this Agreement (including
pursuant to Section 3(c)), a “Purchaser Designee,” and collectively, the
“Purchaser Designees”) as Board nominees shall be appointed to the Board.

(b) After the Closing, the size of the Board shall be set at eight (8) members
or other such other number as has been approved by the Board and the Principal
Purchasers pursuant to Section 2.

(c) Subject to Section 3(a), from and after the Closing Date, the Company shall
cause:

(i) one (1) individual designated by Oracle (such director designated by Oracle,
an “Oracle Designee”) to be nominated by the Company to serve on the Board for
so long as Oracle has beneficial ownership of Shares, Warrants or Warrant
Shares, in the aggregate, in an amount equal to at least fifty percent (50%) of
the Shares and Warrants, in the aggregate, issued to Oracle on the Closing Date;
and

(ii) one (1) individual designated by Schuler (such director designated by
Schuler, a “Schuler Designee”) to be nominated by the Company to serve on the
Board for so long as Schuler has beneficial ownership of Shares, Warrants or
Warrant Shares, in the aggregate, in an amount equal to at least fifty percent
(50%) of the Shares and Warrants, in the aggregate, issued to Schuler on the
Closing Date.

In the event either Oracle or Schuler no longer have beneficial ownership of
Common Stock in the amounts set forth in clauses (i) and (ii) of this
Section 3(c), the Company may cause the Oracle Designee or Schuler Designee, as
the case may be, to be replaced with nominees acceptable to the Company.

(d) The Purchaser Designees shall, when up for election, subject to the terms
hereof and applicable law, be the Company’s nominees to serve on the Board and
the Company shall solicit proxies for the Purchaser Designees to the same extent
as it would for any of its other nominees to the Board. The Company’s proxy
statement for the election of directors shall include the Purchaser Designees
and the recommendation of the Board in favor of election of the Purchaser
Designees.

(e) For so long as such membership does not conflict with any applicable law or
regulation or listing requirement of Nasdaq or other securities exchange on

 

7



--------------------------------------------------------------------------------

which the Common Stock is listed for trading (as determined in good faith by the
Board), the Purchaser Designees shall be entitled to serve as members of, or
observers to, at such Purchaser Designee’s election, committees of the Board.

(f) Oracle or Schuler may at any time request its Purchaser Designee to resign,
with or without cause. Any vacancy caused by the resignation of Purchaser
Designees shall only be filled with another Purchaser Designee of the applicable
Purchaser. Any vacancy created by any removal of a Purchaser Designee or an
election of the Purchasers to defer appointing one or more Purchaser Designees
shall also only be filled with another Purchaser Designee of the applicable
Purchaser. The Company shall not take any action to remove any Purchaser
Designee or fill a vacancy reserved for a Purchaser Designee in each case
without the consent of the applicable Purchaser unless and until the applicable
Purchaser is no longer entitled to a Purchase Designee in accordance with
Sections 3(c)(i) and 3(c)(ii) above.

(g) In addition to any other indemnification rights the Purchaser Designees have
pursuant to the Transaction Documents and the Company’s Certificate of
Incorporation and Bylaws, each such Purchaser Designee that serves on the Board
shall have the right to enter into, and the Company agrees to enter into, an
indemnification agreement, in a form reasonably satisfactory to the Purchaser
Designees, concurrent with such Purchaser Designee becoming a member of the
Board. The Company shall maintain director and officer insurance covering the
Purchaser Designees on the same terms and with the same amount of coverage as is
provided to other members of the Board. The Company shall reimburse the
reasonable expenses incurred by the Purchaser Designees in connection with
attending (whether in person or telephonically) all meetings of the Board or
committees thereof or other Company related meetings to the same extent as all
other members of the Board are reimbursed for such expenses (or, in case any
such expense reimbursement policy shall apply only to non-employee directors, to
the same extent as all other non-employee directors). The Purchaser Designees
shall be entitled to the same compensation for service on the Board, including,
without limitation, cash fees, stock options, deferred share units, restricted
stock and other equity and equity-related awards, as is provided to other
non-employee directors.

(h) The Company and the Purchasers shall take or cause to be taken all lawful
action necessary to ensure at all times as of and following the Closing Date
that the Company’s Certificate of Incorporation and Bylaws are not inconsistent
with the provisions of this Agreement and the Transaction Documents or the
transactions contemplated hereby or thereby.

4. Participation Rights.

(a) If the Company at any time or from time to time makes a Qualified Equity
Offering, each of the Substantial Purchasers shall for so long as such
Substantial Purchaser has beneficial ownership of Shares, Warrants or Warrant
Shares, in the aggregate, in an amount equal to at least fifty percent (50%) of
the Shares and Warrants, in the aggregate, issued to such Substantial Purchaser
on the Closing Date, be afforded the opportunity to acquire from the Company,
for the same price and on the same terms as such securities are proposed to be
offered to others, in the aggregate up to the amount of New Shares required to
enable it to

 

8



--------------------------------------------------------------------------------

maintain its Purchaser Percentage Interest determined immediately prior to the
Qualified Equity Offering as specified herein.

(b) (i) In the event the Company intends to make a Qualified Equity Offering
that is an underwritten public offering or a private offering of convertible
notes or convertible preferred shares made to financial institutions for resale,
no later than three (3) Business Days after the initial filing of a registration
statement with the SEC or filing of a prospectus under applicable securities
laws, as the case may be, with respect to such underwritten public offering or
the commencement of marketing with respect to such Qualified Equity Offering,
the Company shall give each Substantial Purchaser written notice of its
intention (including, in the case of a public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
in respect of such offering) describing, to the extent then known, the
anticipated amount of securities, range of prices, timing and other material
terms of such offering. Each Substantial Purchaser shall have five (5) Business
Days from the date of receipt of any such notice (except in the case of a bought
deal or overnight marketed offering, in which case each Substantial Purchaser
shall have one (1) Business Day from the date of receipt of any such notice) to
notify the Company in writing that it intends to exercise such purchase rights
and as to the amount of New Shares such Substantial Purchaser desires to
purchase, up to the maximum amount calculated pursuant to Section 4(a) (the
“Designated Shares”). Such notice shall constitute a non-binding indication of
interest of such Substantial Purchaser to purchase the Designated Shares so
specified at the range of prices and other terms set forth in the Company’s
notice to it. The failure of a Substantial Purchaser to respond during such five
(5) Business Day period (or one (1) Business Day in the case of a bought deal or
overnight marketed offering) shall, solely with respect to the Substantial
Purchaser who fails to respond, constitute a waiver of the participation rights
only in respect of such offering.

(ii) If the Company proposes to make a Qualified Equity Offering that is not an
underwritten public offering or a private offering of convertible notes or
convertible preferred stock made to financial institutions for resale (a
“Private Placement”), the Company shall give each Substantial Purchaser written
notice of its intention, describing, to the extent then known, the anticipated
amount of securities, price and other material terms upon which the Company
proposes to offer the same. Each Substantial Purchaser shall have five
(5) Business Days from the date of receipt of the notice required by the
immediately preceding sentence to notify the Company in writing that it intends
to exercise such purchase rights and as to the amount of Designated Shares such
Substantial Purchaser desires to purchase, up to the maximum amount calculated
pursuant to Section 4(a). Such notice shall constitute the binding agreement of
such Substantial Purchaser to purchase the amount of Designated Shares so
specified (or a proportionately lesser amount if the amount of New Shares to be
offered in such Private Placement is subsequently reduced) upon the price and
other terms set forth in the Company’s notice to such Substantial Purchaser. The
failure of a Substantial Purchaser to respond during the five (5) Business Day
period referred to in the second preceding sentence shall, solely with respect
to the Substantial Purchaser who fails to respond, constitute a waiver of the
rights in respect of such offering only.

 

9



--------------------------------------------------------------------------------

(c) (i) If a Substantial Purchaser exercises its purchase rights provided in
Section 4(b)(ii), the closing of the purchase of the New Shares with respect to
which such right has been exercised shall be conditioned on the consummation of
the Private Placement giving rise to such purchase rights and shall take place
simultaneously with the closing of the Private Placement or on such other date
as the Company and such Substantial Purchaser shall agree in writing; provided
that the actual amount of Designated Shares to be sold to such Substantial
Purchaser pursuant to its exercise of rights hereunder shall be reduced if the
aggregate amount of New Shares sold in the Private Placement is reduced and, at
the option of such Substantial Purchaser (to be exercised by delivery of written
notice to the Company within five (5) Business Days of receipt of notice of such
increase), shall be increased if such aggregate amount of New Shares sold in the
Private Placement is increased. In connection with its purchase of Designated
Shares, each Substantial Purchaser shall execute an instrument in form and
substance reasonably satisfactory to the Company containing representations,
warranties and agreements of the Substantial Purchaser that are customary for
such private placement transactions.

(ii) If a Substantial Purchaser exercises its purchase rights provided in
Section 4(b)(i), the Company shall offer such Substantial Purchaser, if such
offering is consummated, the Designated Shares (as adjusted to reflect the
actual size of such offering when priced) at the same price as the New Shares
are offered to the underwriters or initial purchasers and shall provide written
notice of such price to the Substantial Purchaser as soon as practicable prior
to such consummation. Contemporaneously with the execution of any underwriting
agreement or purchase agreement entered into between the Company and the
underwriters or initial purchasers of such offering, such Substantial Purchaser
shall enter into an instrument in form and substance reasonably satisfactory to
the Company acknowledging such Substantial Purchaser’s binding obligation to
purchase the Designated Shares to be acquired by it and containing
representations, warranties and agreements of such Substantial Purchaser that
are customary in such transactions. Any offers and sales pursuant to this
Section 4 in the context of a public offering shall also be conditioned on
reasonably acceptable representations and warranties of such Substantial
Purchaser regarding its status as the type of offeree to whom a private sale can
be made concurrently with a public offering in compliance with applicable
securities laws.

(d) In the event a Substantial Purchaser fails to exercise its purchase rights
provided in this Section 4 within the applicable five (5) Business Day period
or, if so exercised, a Substantial Purchaser does not consummate such purchase
within the applicable period, the Company shall thereafter be entitled enter
into an agreement to sell the New Shares not purchased pursuant to this
Section 4 at the price and on the terms offered to the Substantial Purchasers
within 90 days after the conclusion of the applicable period without having to
offer such New Shares to the Substantial Purchasers in accordance with this
Section 4.

(e) The Company and each Substantial Purchaser shall cooperate in good faith to
facilitate the exercise of the Substantial Purchaser’s rights hereunder,
including securing any required approvals or consents, in a manner that does not
jeopardize the timing, marketing, pricing or execution of any offering of the
Company’s securities.

 

10



--------------------------------------------------------------------------------

5. Registration Rights.

5.1 Shelf Registration.

(a) Registration Statements. Promptly following the Closing Date but no later
than sixty (60) days after the Closing Date (the “Filing Deadline”), the Company
shall prepare and file with the SEC one Registration Statement on Form S-3 (or,
if Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Registrable Securities) for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”). Such Shelf Registration Statement shall include the aggregate
amount of Registrable Securities (including the Shares and Warrant Shares (as
defined in the Purchase Agreement)) to be registered therein and the intended
methods of distribution thereof, subject to the limitations of Form S-3. To the
extent the rules and regulations of the Commission do not permit such Shelf
Registration Statement to include all of the Registrable Securities, the Company
shall use its best efforts to register the maximum amount permitted by the
Commission and the Registrable Securities required to be omitted from such
Registration Statement shall be determined in the sole discretion of the
Principal Purchasers.

(b) Effectiveness.

(i) The Company shall use reasonable best efforts to have the Registration
Statement declared effective as soon as practicable. The Company shall notify
the Purchasers by facsimile or e-mail as promptly as practicable, and in any
event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Purchasers with copies
of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

(ii) For not more than twenty (20) consecutive days or for a total of not more
than forty-five (45) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Purchaser in writing of the commencement of and the
reasons for an Allowed Delay, but shall not (without the prior written consent
of a Purchaser) disclose to such Purchaser any material non-public information
giving rise to an Allowed Delay, (b) advise the Purchasers in writing to cease
all sales under the Registration Statement until the end of the Allowed Delay
and (c) use commercially reasonable efforts to terminate an Allowed Delay as
promptly as practicable.

 

11



--------------------------------------------------------------------------------

(c) Shelf Take-Downs. An underwritten offering or sale of Registrable Securities
pursuant to a Shelf Registration Statement (a “Shelf Take-Down”) may be
initiated by a Principal Purchaser who is a Participating Holder (an “Initiating
Shelf Take-Down Holder”). Upon written request to the Company, the Company shall
amend or supplement the Shelf Registration Statement for such purpose as soon as
practicable. The Company shall send to each Participating Holder in the Shelf
Registration Statement written notice of such Shelf Take-Down and, if within 5
days after the date of such notice, any such Participating Holder shall so
request in writing, the Company shall include in such Shelf Take-Down all or any
part of the Registrable Securities such Participating Holder requests to be
included, subject to Section 5.6(a)(ii), it being understood the Company shall
not be responsible for any underwriting discounts or commissions in connection
with any Shelf Take-Down.

5.2 Piggyback Registrations. If the Company determines to prepare and file with
the SEC a Registration Statement relating to an offering for its own account or
the account of others of any of its Common Stock at any time prior to May 13,
2018 or until such earlier date that no Registrable Securities are outstanding,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Holder written notice of such
determination and, if within 15 days after the date of such notice, any such
Holder shall so request in writing, the Company shall include in such
Registration Statement all or any part of the Registrable Securities such Holder
requests to be registered, subject to Section 5.6(b)(ii).

5.3 Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement shall be paid by the Company other than
underwriting discounts or commissions deducted from the proceeds in respect of
any Registrable Securities, including (i) all registration and filing fees, and
any other fees and expenses associated with filings required to be made with the
SEC, FINRA or any other regulatory authority and, if applicable, the fees and
expenses of any “qualified independent underwriter” as such term is defined in
NASD Rule 2720 (or any successor provision) and of its counsel (except as
otherwise set forth herein), (ii) all fees and expenses in connection with
compliance with any securities or “Blue Sky” laws (including fees and
disbursements of counsel for the underwriters in connection with “Blue Sky”
qualifications of the Registrable Securities), (iii) all printing, duplicating,
word processing, messenger, telephone, facsimile and delivery expenses
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses and Free Writing Prospectuses), (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of
Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (vii) all
reasonable fees and disbursements of one legal counsel for the Participating
Holders, as selected by the Principal Purchasers, (viii) any reasonable fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, (ix) all fees and expenses of any special experts or other Persons
retained by the

 

12



--------------------------------------------------------------------------------

Company in connection with any registration, (x) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (xi) all expenses related to the
“road-show” for any underwritten offering, including all travel, meals and
lodging and (xii) any other fees and disbursements customarily paid by the
issuers of securities. All such expenses are referred to herein as “Registration
Expenses.” The Company shall not be required to pay any underwriting discounts
and commissions and transfer taxes, if any, attributable to the sale of
Registrable Securities.

5.4 Company Obligations. The Company will use reasonable best efforts to effect
the registration of the Registrable Securities in accordance with the terms
hereof, and pursuant thereto the Company will, as expeditiously as possible:

(a) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Free Writing
Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and the Participating Holders, if any, copies of all
documents prepared to be filed, which documents shall be subject to the review
of such underwriters and the Participating Holders and their respective counsel
and (y) except in the case of a registration under Section 5.2, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which any Participating Holders or the underwriters, if any, shall reasonably
object;

(b) as promptly as practicable file with the SEC a Registration Statement
relating to the Registrable Securities including all exhibits and financial
statements required by the SEC to be filed therewith, and use its reasonable
best efforts to cause such Registration Statement to become effective under the
Securities Act;

(c) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement, supplements to the Prospectus and such amendments
or supplements to any Free Writing Prospectus as may be (y) reasonably requested
by any Participating Holder or (z) necessary to keep such Registration effective
for the period of time required by this Agreement, and comply with provisions of
the applicable securities laws with respect to the sale or other disposition of
all securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

(d) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Free Writing Prospectus or any
amendment or supplement thereto has been filed, (B) of any written comments by
the SEC or any request by the SEC for amendments or supplements to such
Registration Statement, Prospectus or Free Writing Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC preventing
or suspending the use of any preliminary or final Prospectus or any Free Writing
Prospectus or the initiation or threatening of any proceedings for

 

13



--------------------------------------------------------------------------------

such purposes, (D) if, at any time, the representations and warranties of the
Company in any applicable underwriting agreement cease to be true and correct in
all material respects, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable
Securities for offering or sale in any jurisdiction and (F) of the receipt by
the Company of any notification with respect to the initiation or threatening of
any proceeding for the suspension of the qualification of the Registrable
Securities for offering or sale in any jurisdiction;

(e) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the Registration Statement, the Prospectus included
in such Registration Statement (as then in effect) or any Free Writing
Prospectus contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus, any preliminary Prospectus or any Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading, when any Free
Writing Prospectus includes information that may conflict with the information
contained in the Registration Statement, or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement, Prospectus or Free Writing Prospectus in order to comply with the
Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the SEC and furnish without charge to the
Participating Holders and the managing underwriter or underwriters, if any, an
amendment or supplement to such Registration Statement, Prospectus or Free
Writing Prospectus which shall correct such misstatement or omission or effect
such compliance;

(f) promptly incorporate in a Prospectus supplement, Free Writing Prospectus or
post-effective amendment to the applicable Registration Statement such
information as the managing underwriter or underwriters and the Participating
Holders agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities, and make all required filings of
such Prospectus supplement, Free Writing Prospectus or post-effective amendment
as soon as reasonably practicable after being notified of the matters to be
incorporated in such Prospectus supplement, Free Writing Prospectus or
post-effective amendment;

(g) furnish to each Participating Holder and each underwriter, if any, without
charge, as many conformed copies as such Participating Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(h) deliver to each Participating Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus), any Free Writing Prospectus and any amendment or supplement thereto
as such Participating Holder or underwriter may reasonably request (it being
understood that the Company consents to the use of such Prospectus, any Free
Writing Prospectus and any amendment or supplement thereto by such Participating
Holder and the underwriters, if any, in connection with the offering and sale of
the Registrable Securities thereby) and such other documents as such
Participating Holder or underwriter may reasonably request in order to

 

14



--------------------------------------------------------------------------------

facilitate the disposition of the Registrable Securities by such Participating
Holder or underwriter;

(i) on or prior to the date on which the Registration Statement is declared
effective, use its reasonable best efforts to register or qualify, and cooperate
with the Participating Holders, the managing underwriter or underwriters, if
any, and their respective counsel, in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of each state and other jurisdiction of the United
States as any Participating Holder or managing underwriter or underwriters, if
any, or their respective counsel reasonably request in writing and do any and
all other acts or things reasonably necessary or advisable to keep such
registration or qualification in effect for such period as required by this
Agreement, provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action which would subject it to taxation or general service of process in
any such jurisdiction where it is not then so subject;

(j) cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;

(k) use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter or underwriters, if any, to consummate the
disposition of such Registrable Securities;

(l) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(m) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Purchasers or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the registration and disposition of such Registrable
Securities;

(n) obtain for delivery to the Participating Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the effective date of the Registration Statement or, in the event of an
underwritten offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Participating Holders or underwriters, as the case may be,
and their respective counsel;

(o) in the case of an underwritten offering, obtain for delivery to the Company
and the managing underwriter or underwriters, with copies to the Participating

 

15



--------------------------------------------------------------------------------

Holders, a cold comfort letter from the Company’s independent certified public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the managing underwriter or underwriters
reasonably request, dated the date of execution of the underwriting agreement
and brought down to the date of the closing under the underwriting agreement;

(p) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with FINRA
or any other securities regulatory authority;

(q) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(r) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(s) use its reasonable best efforts to cause all Registrable Securities covered
by the Registration Statement to be listed on each securities exchange on which
any of the Common Stock is then listed or quoted and on each inter-dealer
quotation system on which any of the Common Stock is then quoted;

(t) the Company shall make available, during normal business hours, for
inspection and review by the Purchasers, advisors to and representatives of the
Purchasers (who may or may not be affiliated with the Purchasers and who are
reasonably acceptable to the Company), all financial and other records, all SEC
Reports (as defined in the Purchase Agreement) and other filings with the SEC,
and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Purchasers or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Purchasers and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement; and

(u) with a view to making available to the Purchasers the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Purchasers to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) the date as all of the Registrable Securities may
be sold without restriction by the holders thereof pursuant to Rule 144 or any
other rule of similar effect or (B) such date as all of the Registrable
Securities shall

 

16



--------------------------------------------------------------------------------

have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Exchange Act; and
(iii) furnish to each Purchaser upon request, as long as such Purchaser owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Purchaser of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.

5.5 Obligations of the Purchasers.

(a) Each Purchaser shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser if
such Purchaser elects to have any of its Registrable Securities included in the
Registration Statement. A Purchaser shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Purchaser elects to have any of its
Registrable Securities included in the Registration Statement.

(b) Each Purchaser, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 5.1(b)(ii)
the happening of an event pursuant to Section 5.4(d) and Section 5.4(e) hereof,
such Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Purchaser is advised by the Company that such dispositions
may again be made.

5.6 Underwriting.

(a) Shelf Registrations.

(i) If the Initiating Shelf Take-Down Holder so requests, an offering of
Registrable Securities shall be in the form of an underwritten offering, and
such Initiating Shelf Take-Down Holder shall have the right to select the
managing underwriter or underwriters to administer the offering. In the case of
an underwritten offering under Section 5.1, the price, underwriting discount and
other financial terms for the Registrable Securities shall be determined by the
Initiating Shelf Take-Down Holder.

 

17



--------------------------------------------------------------------------------

(ii) If the managing underwriter or underwriters of a proposed underwritten
offering of the Registrable Securities included in a Shelf Take-Down advise the
Board in writing that, in its or their opinion, the number of securities
requested to be included in such Shelf Take-Down exceeds the number which can be
sold in such offering without being likely to have a significant adverse effect
on the price, timing or distribution of the securities offered or the market for
the securities offered, the securities to be included in such Shelf Take-Down
(i) first, shall be allocated pro rata among the Participating Holders that have
requested to participate in such Shelf Take-Down based on the relative number of
Registrable Securities requested by each Participating Holder to be included in
such Shelf Take-Down and (ii) second, and only if all the securities referred to
in clause (i) have been included in such Shelf Take-Down, the number of
securities that the Company proposes to include in such Shelf Take-Down that, in
the opinion of the managing underwriter or underwriters, can be sold without
having such adverse effect.

(iii) If requested by the underwriters for any underwritten offering requested
by an Initiating Shelf Take-Down Holder under Section 5.1, the Company shall
enter into an underwriting agreement with such underwriters for such offering,
such agreement to be reasonably satisfactory in substance and form to the
Company, the Initiating Shelf Take-Down Holder and the underwriters, and to
contain such representations and warranties by the Company and such other terms
as are generally prevailing in agreements of that type, including customary
indemnities.

(b) Piggyback Registrations.

(i) If the Company proposes to register any of its Common Stock under the
Securities Act as contemplated by Section 5.2 and such securities are to be
distributed in an underwritten offering through one or more underwriters, the
Company shall, if requested by any Holders pursuant to Section 5.2, use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such registration all
the Registrable Securities to be offered and sold by such Holders among the
securities of the Company to be distributed by such underwriters in such
registration.

(ii) If the managing underwriter or underwriters of any proposed underwritten
offering including Registrable Securities pursuant to Section 5.2 informs the
Company and each Participating Holder that, in its or their opinion, the number
of securities which the Participating Holders intend to include in such offering
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such registration shall be (i) first, 100% of the securities
that the Company and (ii) second, and only if all the securities referred to in
clause (i) have been included, the number of Registrable Securities that, in the
opinion of such managing underwriter or underwriters, can be sold without having
such adverse effect in such registration, which such number shall be allocated
pro rata among the Participating Holders that have requested to participate in
such registration based on the relative number of Registrable Securities
requested by each Participating Holder to be included in such underwritten
offering.

 

18



--------------------------------------------------------------------------------

(c) Participation in Underwritten Registrations. Subject to the provisions of
Section 5.6(a)(ii) and Section 5.6(b)(ii) above, no Person may participate in
any underwritten offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements and all applicable securities laws. The Participating Holders shall
be parties to such underwriting agreement, which underwriting agreement shall
(i) contain such representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such Participating Holders as
are customarily made by issuers to selling stockholders in secondary
underwritten public offerings and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such
Participating Holders. Any such Participating Holder shall not be required to
make any representations or warranties to or agreements with the Company or the
underwriters in connection with such underwriting agreement other than
representations, warranties or agreements regarding such Participating Holder,
such Participating Holder’s title to the Registrable Securities, such
Participating Holder’s authority to sell the Registrable Securities, such
Participating Holder’s intended method of distribution, absence of liens with
respect to the Registrable Securities, enforceability of the applicable
underwriting agreement as against such Participating Holder, receipt of all
consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities and any other
representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s net proceeds from such underwritten
offering.

(d) Clear Market. With respect to any underwritten offerings, the Company agrees
not to, and shall not be obligated to, effect any public sale or distribution,
or to file any Registration Statement covering any of its equity securities or
any securities convertible into or exchangeable or exercisable for such
securities, during the period not to exceed ten (10) days prior and sixty
(60) days following the effective date of such offering (or such lesser period
that the managing underwriters in any underwritten offering permit).
Notwithstanding the foregoing, the Company may effect the registration of
(A) equity securities and/or options or other rights in respect thereof solely
registered on Form S-4 or Form S-8 (or successor form) or (B) shares of equity
securities and/or options or other rights in respect thereof to be offered to
directors, employees, consultants, customers, lenders or vendors of the Company
or its Subsidiaries or in connection with dividend reinvestment plans.

5.7 Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Purchaser and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration

 

19



--------------------------------------------------------------------------------

Statement, any preliminary Prospectus or final Prospectus, or any amendment or
supplement thereof; (ii) any “Blue Sky” application or other document executed
by the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration Statement
in any state where the Company or its agents has affirmatively undertaken or
agreed in writing that the Company will undertake such registration or
qualification on a Purchaser’s behalf and will reimburse such Purchaser, and
each such officer, director or member and each such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Purchaser or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.

(b) Indemnification by the Purchasers. Each Purchaser agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Purchaser to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of a Purchaser be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Purchaser in connection with any claim relating to this Section 5 and the amount
of any damages such Purchaser has otherwise been required to pay by reason of
such untrue statement or omission) received by such Purchaser upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party (provided, however, that such indemnified
party shall, at the expense of the indemnifying company, be entitled to counsel
of its own choosing to monitor such defense); provided that, subject to the
preceding sentence, any person entitled to indemnification hereunder shall have
the right to employ separate counsel and to participate in the defense of such
claim, but the fees and

 

20



--------------------------------------------------------------------------------

expenses of such counsel shall be at the expense of such person unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 5 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

21



--------------------------------------------------------------------------------

6. Restrictions on Transfer. Each Purchaser agrees that it will not, without the
prior written consent of the Company, directly or indirectly, offer for sale,
pledge, hypothecate, encumber, borrow, lend, sell, contract to sell, make any
short sale, establish a “put equivalent position” within the meaning of Rule
16a-1(h) under the Exchange Act, in each case to any Person who is not an
Affiliate of such Purchaser, any Shares, Warrants or Warrant Shares, on or prior
to May 13, 2014. Each Holder acknowledges and agrees that any sale or other
transfer or disposition of any Common Stock or Warrants in violation of this
Section 6 will be null and void. Notwithstanding the foregoing, this Section 6
will automatically terminate and be of no further force and effect upon the
earliest of (i) a Change of Control or Insolvency Event or (ii) the date of a
breach by the Company of any term or condition of the Transaction Documents
where the Company does not cure such breach within ten (10) days after written
notice of such breach from one or more of the Purchasers.

7. Miscellaneous.

7.1 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to the choice of law principles thereof. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

7.2 Successors and Assigns. Subject to Section 6, except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successor and assigns of the parties hereto (other than the
rights of any Holder under Sections 2, 3 or 4 hereof, which shall not be
assignable and shall not inure to the benefit of any successor or assign of a
Holder). The Company may not assign its rights or obligations hereunder except
with the prior written consent of each Holder. Each Holder may assign their
respective rights hereunder in the manner and to the Persons permitted under the
Purchase Agreement, except as specified above.

7.3 Entire Agreement; Amendment. This Agreement and the other Transaction
Documents constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof. Any previous agreements
among the parties relative to the specific subject matter hereof are superseded
by this Agreement. Neither this Agreement nor any provision hereof may be
amended, changed, waived, discharged or terminated other than by a written
instrument signed by the party against who enforcement of any such amendment,
change, waiver, discharge or termination is sought.

 

22



--------------------------------------------------------------------------------

7.4 Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 7.3 of the Purchase Agreement.

7.5 Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

7.6 Titles and Subtitles. The titles of the Articles and Sections of this
Agreement are for convenience of reference only and in no way define, limit,
extend, or describe the scope of this Agreement or the intent of any of its
provisions.

7.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

7.8 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party upon any breach or default of any
other party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach or default under this Agreement, or any waiver of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing, and that all remedies, either
under this Agreement, by law or otherwise, shall be cumulative and not
alternative.

7.9 Consents. Any permission, consent, or approval of any kind or character
under this Agreement shall be in writing and shall be effective only to the
extent specifically set forth in such writing.

7.10 SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE
WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE BREACHED. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED BY LAW OR
EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT EXPRESSLY WAIVES ANY
DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

7.11 Construction of Agreement. No provision of this Agreement shall be
construed against either party as the drafter thereof.

7.12 Section References. Unless otherwise stated, any reference contained herein
to a Section or subsection refers to the provisions of this Agreement.

 

23



--------------------------------------------------------------------------------

7.13 Variations of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the context in which they are used may require.

[Remainder of Page Intentionally Left Blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stockholders Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

VERMILLION, INC. By:  

/s/ Thomas McLain

  Name: Thomas McLain   Title: President and CEO



--------------------------------------------------------------------------------

ORACLE PARTNERS, LP By:  

/s/ Aileen Wiate

  Name: Aileen Wiate   Title: Chief Financial Officer

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

ORACLE TEN FUND MASTER, LP By:  

/s/ Aileen Wiate

  Name: Aileen Wiate   Title: Chief Financial Officer

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

FEINBERG FAMILY TRUST By:  

/s/ Adam Usdan

  Name: Adam Usdan   Title: Trustee

[Signature Page to Stockholders Agreement]

 



--------------------------------------------------------------------------------

/s/ Michael Gordon

Name:   Michael Gordon

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

/s/ Lawrence Mehren

Name: Lawrence Mehren

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

JOHN PATIENCE TRUST By:  

/s/ John Patience

  Name: John Patience   Title: Trustee

[Signature Page to Stockholders Agreement]

 



--------------------------------------------------------------------------------

/s/ Matthew Strobeck

Name: Matthew Strobeck

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

/s/ Jack W. Schuler

Name: Jack W. Schuler

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

TINO HANS SCHULER TRUST By:  

/s/ H. George Schuler

  Name: H. George Schuler   Title: Trustee

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

TANYA EVE SCHULER TRUST By:  

/s/ H. George Schuler

  Name: H. George Schuler   Title: Trustee

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

THERESE HEIDI SCHULER TRUST By:  

/s/ H. George Schuler

  Name: H. George Schuler   Title: Trustee

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

THE SEAMARK FUND L.P. By:  

/s/ John D. Fraser

  Name: John D. Fraser   Title: Managing Partner,                Seamark
Capital, LP, GP,                Seamark Fund, L.P.

[Signature Page to Stockholders Agreement]